DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 05/26/2022.  Claims 1-6 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parisi et al. (20020167777)

Regarding claim 1.  Parisi teaches a method [method by structure in fig 5] comprising: signaling a current source control circuit [fig 1, 18 with 24 with 28] to close a contactor [contacts shown in fig 1]; 
signaling a delay circuit [24] to start a countdown [i.e. countdown has been interpreted as reaching a time reference value, output of 28 sets 24]; 
supplying [supplied from anode node of D2] a first current [current through Q1] to the contactor while the contactor is transitioning from open to closed in a pull-in mode [implicit see paragraph 34 to paragraph 37] of the contactor; 
and supplying a second current [supplied from anode node of D2] to the contactor after the contactor is closed to a hold mode [i.e. Q2 when ON holds energy 14] of the contactor, 
wherein the second current is lower [implicit, ¶46 states that the voltage in item 30 eventually discharges so that the Vref can be higher, therefore since the current in item 14 is discharging then is reasonable to conclude that the current supplied from Q1 has a higher value] than the first current, and wherein supplying the second current is in response to the delay circuit completing the count down [i.e. it is understood that second current is indirectly supplied after the output of item 28 sets a specific timing pulls from item 24].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Parisi in view of Ding et al. (20180288842)
Regarding claim 2. Parisi teaches the method as recited in claim 1, 
However, Parisi does not explicitly mention wherein supplying the second current includes reversing current through a Zener diode.  
Ding teaches wherein supplying the second current includes reversing current through a Zener diode [gate Zener diode 252 fig 2].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Parisi’s power circuit to include the Zener Diode 252 in gate of Q2 regulate and stabilize the voltage in a circuit. 

Claims 3-6 rejected under 35 U.S.C. 103 as being unpatentable over Parisi in view of Yabe et al. (20090153117)
Regarding claim 3. Parisi teaches the method as recited in claim 1.
However, Parisi does not explicitly mention wherein supplying the first current and supplying the second current include using a linear regulator current source.  
Yabe teaches wherein supplying the first current and supplying the second current include using a linear regulator current source [10].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a battery as shown by Yabe in order to have a reliable supply power source in Parisi.  

Regarding claim 4. Parisi teaches the method as recited in claim 1, 
However, Parisi does not explicitly mention wherein supplying the first current and supplying the second current include using a bipolar junction transistor (BJT) circuit.  
Yabe teaches wherein supplying the first current and supplying the second current include using a bipolar junction transistor (BJT) circuit [Q3 with Q4 drives a MOSFET].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Parisi power circuit to a similar configuration as Yabe power converter in order object of the present invention to provide a load controller that can reduce a dark current when a load is driven and PWM-controlled by a drive instruction [¶13].

Regarding claim 5. Parisi teaches the method as recited in claim 1. 
However, Parisi does not explicitly mention supplying the first current and supplying the second current is accomplished by a drive wherein the drive is a current source rather than an on/off switch to guarantee coil current.  
Yabe teaches supplying the first current and supplying the second current is accomplished by a drive wherein the drive is a current source rather than an on/off switch to guarantee coil current [Q3 with Q4 drives a MOSFET].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Parisi power circuit to a similar configuration as Yabe power converter in order object of the present invention to provide a load controller that can reduce a dark current when a load is driven and PWM-controlled by a drive instruction [¶13].

Regarding claim 6. Parisi as modified teaches the method as recited in claim 5, wherein the drive commands a different current during pull-in than during the hold mode [implicit ¶32-¶38 explains different modes of operation Q3 and are driven to help control item 5 Yabe].

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839